Name: Commission Regulation (EEC) No 131/85 of 17 January 1985 suspending the advance fixing of export refunds in respect of certain milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 1 . 85 Official Journal of the European Communities No L 15/45 COMMISSION REGULATION (EEC) No 131/85 of 17 January 1985 suspending the advance fixing of export refunds in respect of certain milk products special rules implementing the system of import and export licences and the advance fixing of refunds in respect of milk and milk products (6), as last amended by Regulation (EEC) No 3512/83 Q, lays down that refunds shall be fixed in advance at the request of operators, particularly in respect of products falling within subheading 23.07 B ; whereas, to avoid specula ­ tive advance fixing operations, the possibility of fixing refunds in advance should be suspended in respect of these products until such time as a new system is implemented ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in the milk and milk products sector ('), as last amended by Regulation (EEC) No 1 557/84 (2), Having regard to Council Regulation (EEC) No 876/68 of 28 June 1968 laying down general rules for granting export refunds on milk and milk products and criteria for fixing the amount of such refunds (3), as last amended by Regulation (EEC) No 2429/72 (4), and in particular the first subparagraph of Article 5 (4) thereof, Whereas Commission Regulation (EEC) No 3714/84 of 21 December 1984 laying down detailed rules for the granting of aid for the use of partly skimmed milk and partly skimmed milk powder in feedingstuffs (*) introduced aid for milk powder with a fat content of between 9 and 1 1 % and which has been denatured or incorporated in feedingstuffs ; whereas the recovery of aid gives rise to difficulties where these products are exported to third countries ; Whereas Article 8 ( 1 ) of Commission Regulation (EEC) No 2729/81 of 14 September 1981 laying down HAS ADOPTED THIS REGULATION : Article 1 The advance fixing of export refunds in respect of the products referred to in Article 1 (g) of Regulation (EEC) No 804/68 is hereby suspended. Article 2 This Regulation shall enter into force on 18 January 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 January 1985. For the Commission Frans ANDRIESSEN Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 150, 6 . 6 . 1984, p. 6 . (3) OJ No L 155, 3 . 7 . 1968, p. 1 . (4) OJ No L 264, 23 . 11 . 1972, p. 1 . (6) OJ No L 272, 26 . 9 . 1981 , p . 19 . 0 OJ No L 351 , 14. 12. 1983, p . 11 .0 OJ No L 341 , 29 . 12. 1984, p . 65.